DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2020 has been entered with the request for continued examination filed on May 12, 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7, 9, 10, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshi et al. (6792157 cited on IDS filed 9/25/18) in view of Yasuda et al. (US Publication 2012/0082464 cited in IDS filed 9/25/18).
In regard to claim 5, Koshi et al. discloses a method of equalizing the pixel circuits (abstract) in an array of pixel circuits (an array of pictures that form an image – see at least abstract) that include semiconductor devices that age differently under different ambient and stress conditions (pixels are known to age different under different conditions, room temperature would be the normal but if exposed to extreme temperatures the age would be changed as compared to the room temperature), said method comprising:
a) creating a stress history of said pixel circuits during a usage cycle using a controller, said stress history comprising data for racking a history of stress said pixel circuits have been subjected to and b) extracting at least one pixel parameter from said array after the usage cycle (col 3 lines 23-35, detecting pseudo-contour of pixels, based on a gray scale gap occurs – broadly a stress, and the stress is from the image pattern which is based on the pixel in a broad sense as a ‘stress’ is broad language; similar pixel values of the pixels are extracted/determined - Koshi et al. discloses a system that has processing – see col 3 lines 16-56, see also figures that show computing/processing units for performing functions); 
c) updating/producing a stress pattern for said array, based on the extracted pixel parameter and stress history using a controller (col 3 lines 35-40); 
d) stressing said pixel circuits in accordance with said stress pattern (col 3 lines 40-50); 

f) determining whether the pixel parameter extracted from the stressed pixels is within a preselected range using a controller (col 3 lines 47-55, comparing the image based on parameters S and D to the stress pattern so as to know if the prediction is going to be more or less accurate) and, 
when the answer is negative creating a second stress pattern for said array, based on the pixel parameter extracted from the stressed pixels; stressing said pixels in accordance with said second stress pattern; extracting said pixel parameter from the stressed pixels; and determining whether the pixel parameter extracted from the stressed pixels is within said preselected range (there is nothing to indicate in col 3 lines 23-55, that the determination must be negative, certainly that it would not be a positive difference for a period of time - thus this "when" clause would never have to be conditionally taken - it is recommended that if Applicant wants to keep the "when clause" in the claim language it is made clear by the language that the answer at alternative times must be negative and positive and thus both conditions must be taken at some point);
when the answer is positive said array of pixel circuits is returned to normal operation (col 3 lines 17-55, nothing outside of normal operation of pixels is ever suggested, thus it would be normal operation throughout).
Koshi et al. lacks specifically wherein the pixel parameters are extracted with at least one of a voltage sensor, current sensor, and a photo sensor.

It would have been obvious to one with ordinary skill in the art at the time the invention was filed for Koshi et al. to include using a photo detector for detecting light output as taught by Yasuda et al. in order to make an accurate quantization of the detected signals (paragraphs 7 and 35 - see Koshi et al. abstract – quantization is desired).
In regard to claim 7, Koshi et al. discloses wherein the pixel parameter comprises luminance level (col 3 lines 23-35, pixel level is equivalent to ‘luminance’ or ‘light output’ of the pixel in question).
In regard to claim 9, Koshi et al. discloses wherein the pixel parameter comprises a variation between the pixel parameter across the array of pixel circuits (see description in col 3 lines 17-56, variation in pixels values gradually happen and are the point of detecting the stress parameters).
In regard to claim 10, Koshi et al. discloses a current supply for applying stress to pixel circuits (it is known that all systems would need to be powered by a power supply which will include a current being produced and thus broadly a current supply to the pixel for illumination, and the system (for example element 3 in figure 3) that is powered, provides the stress to the pixel - col 3 lines 40-50)).
In regard to claim 11, Koshi et al. discloses wherein the stress history includes stress time and stress level (col 3 lines 23-35, detecting pseudo-contour of pixels, based on a gray scale gap occurs – broadly a stress, the level is created from the model 
In regard to claims 13, Koshi et al. discloses wherein step e) is conducted at the same time as step d) (see col 3 lines 40-50 the pixels are stressed and the values of S and D are measured, so it would be while the stresses are happening).
In regard to claim 14, Koshi et al. lacks specifically wherein step e) is conducted after step d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Koshi et al. to include wherein the extraction is done both while the stress is being applied as well as right after the stress ends to be able to understand and see if and how the value changes when the stress is no long being applied in order to increase the functionality and enhance the detection aspects of the system.


Claims 6, 8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshi et al. (6792157 cited on IDS filed 9/25/18) in view of Yasuda et al. (US Publication 2012/0082464 cited in IDS filed 9/25/18) as applied to claim 5 above, and further in view of Chaji et al. (US Publication 2011/0191042 cited on IDS filed 9/25/18, while this application is in the continuation chain, it is removed by a few continuation in part applications and is considered a 35 USC 102(a)(1) reference over the present claim set which receives a priority date of 1/6/15).
In regard to claims 6, 8, and 12, Koshi as modified lacks specifically 
[claim 6] wherein the pixel parameter comprised threshold voltage of a drive transistor in each active pixel circuit;

[claim 12] wherein the stress history includes average stress condition of each pixel circuit during the usage cycle;
Chaji et al. discloses:
[claim 6] wherein measuring for multiple active pixels a parameter of threshold voltage of a drive TFT (see paragraphs 49, 50 and 6);
[claim 8] wherein the pixel parameter comprises current output of each pixel (see paragraphs 34 and 35]; and
[claim 12] wherein the stress history includes average stress condition of each pixel during the usage cycle (paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Koshi et al. to include measuring threshold voltage of a drive transistor, current output, and take an average stress condition as taught by Chaji et al. in order to be able to depict multiple correlation curves of how different values effect the pixels which will increase the value of the system as a whole to analyze pixels in multiple ways.

Allowable Subject Matter
Claims 15-24 are allowed.
In regard to claim 15, the prior art does not teach a system for equalizing the pixel circuits in an array of pixel circuits, wherein a controller is coupled to said array of pixel circuits and configured to f) determine whether the pixel parameter extracted from 
when the pixel parameter is within the preselected range, return said array of pixel circuits to normal operation and in the combination as claimed.
	Claims 16-24 further limit allowable claim 15, and, therefore, are also allowable.
	****These claims should have been indicated allowable in the final rejection sent out February 13, 2020 based on the terminal disclaimer being filed and approved, unfortunately, this was not made clear, and these claims were not addressed in that action****

Response to Arguments
Applicant is arguing that there is a difference between ‘pixels’ and ‘pixel circuits’ and thus make clear that this would be the actual properties or conditions of pixel circuits.  But in the art “pixels” and “pixel circuits” would be synonymous, similar to why in the specification “pixel circuits” is never mentioned, but it is deemed that there is 112 support for this term because it is referencing a ‘pixel’, which clearly has support.  It is clear the amendments are an attempt to make clear that the ‘pixel’ must be present as part of the method claim as well as the new amendment discussing the stresses that the pixel circuits have been subjected to.  It appears the Applicant and the Examiner are simply not going to agree on this difference, as it is believed the data must have come from a pixel value which is representative of a structural pixel.  As explained in Koshi et al. noise has an effect on the value (see col 3 lines 17-31), and noise would change based on stresses to the pixels (temperature, age, etc…).  All the data collected and 
	So this is where we are at in the Examination process - based on the prior art found and analyzed it is clear that the system/apparatus claim that is configured to run the full algorithm of being able to compare the pixel parameter extracted to a predetermined range and then based on that comparison being able to both continue to update the stress history and keep comparing if needed or return to normal operation if that is proper is not taught or rendered obvious by the prior art (as seen above in the allowance of claims 5-14).  But the method claim has a different broadest reasonable 
	If applicant amended the claim to read on a more specific iteration of the method, that cannot be interpreted in the manner described above and rejected in the broadest reasonable interpretation above, this application would be in condition for allowance, for example:   
	5.    (Currently Amended) A method of equalizing pixel circuits in an array of pixel circuits that include semiconductor devices that age differently under different ambient and stress conditions, said method comprising
a)    creating a stress history of said pixel circuits during a usage cycle using a controller, said stress history comprising data for tracking a history of stress said pixel circuits have been subjected to;
b)    extracting a pixel parameter from said array during or after the usage cycle using at least one of a voltage sensor, a current sensor, and a photo sensor;
c)    updating a stress pattern for said array using the controller, based on the extracted pixel parameter and the stress history;
d)    stressing said pixel circuits in accordance with said stress pattern;
e)    extracting said pixel parameter from the stressed pixel circuits using at least one of the voltage sensor, the current sensor, and the photo sensor;
f)    determining outside of a preselected range using the controller; and

updating the stress history, and repeating steps c) , d), e), a determination step comparing the pixel parameter extracted from the stressed pixel circuits in the most recent step e) with the preselected range using the controller, and updating the stress history, 
until the comparison determines the pixel parameter to be within the preselected range causing a of said array of pixel circuits to normal operation.

This would make clear the broadest interpretation of no updates taking place in the method would not be a proper interpretation, and make clear how the method operates to equalize the pixels circuits that age differently under different ambient conditions.
No dependent claims were specifically argued and, thus, they remain rejected (claims depending from independent claim 5, so claims 6-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896